IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-19-00053-CV

HAMPTON ROADS LANDSCAPING
& LAWN CARE, LLC AND MARK TAYLOR,
                                                              Appellants
v.

THE GROUNDS GUYS, LLC,
                                                              Appellee



                            From the 74th District Court
                             McLennan County, Texas
                            Trial Court No. 2018-2319-3


                                        ORDER

       Appellants’ Motion to Substitute Counsel was filed on April 16, 2019. There is no

indication in the Court’s file, the clerk’s record, or the reporter’s record that Christopher

D. Kratovil or the law firm of Dykema Gossett, PLLC has made an appearance in this

appeal. Accordingly, the motion to substitute is denied.

       However, because L. Hayes Fuller, III, Robert Little, and the law firm of Naman

Howell Smith & Lee, PLLC have made an appearance in this appeal by way of the motion
to substitute, L. Hayes Fuller, III, Robert Little, and the law firm of Naman Howell Smith

& Lee, PLLC will be added as additional counsel for appellants. We note that the lead

counsel designation has not changed.


                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Motion denied.
Order issued and filed May 1, 2019




Hampton Roads Landscaping & Lawn Care, LLC v. The Grounds Guys, LLC                 Page 2